Case: 20-2204    Document: 40     Page: 1   Filed: 08/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           CARRUM TECHNOLOGIES, LLC,
                    Appellant

                             v.

                UNIFIED PATENTS, LLC,
                        Appellee
                 ______________________

                        2020-2204
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00481.
                  ______________________

                 Decided: August 13, 2021
                  ______________________

    JASON C. MURRAY, Bartlit Beck LLP, Denver, CO, ar-
 gued for appellant. Also represented by ANDREW BAAK,
 JOHN HUGHES; SARAH ELIZABETH SPIRES, Skiermont Derby
 LLP, Dallas, TX.

     ROSHAN MANSINGHANI, Unified Patents, LLC, Wash-
 ington, DC, argued for appellee. Also represented by DAVID
 C. SEASTRUNK, JONATHAN RUDOLPH KOMINEK STROUD;
 RAGHAV BAJAJ, Haynes and Boone, LLP, Austin, TX;
 DEBRA JANECE MCCOMAS, DAVID L. MCCOMBS, DAVID M.
Case: 20-2204     Document: 40      Page: 2    Filed: 08/13/2021




 2         CARRUM TECHNOLOGIES, LLC    v. UNIFIED PATENTS, LLC



 O'DELL, Dallas, TX; ANGELA OLIVER, Washington, DC;
 CLINT S. WILKINS, Plano, TX.
                 ______________________

     Before PROST, SCHALL, and O’MALLEY, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Carrum Technologies, LLC (“Carrum”) appeals from a
 final written decision of the Patent Trial and Appeal Board
 (“Board”) holding claims 10 and 11 of U.S. Patent No.
 7,925,416 (“the ’416 patent”) unpatentable over the prior
 art. Unified Pats. Inc. v. Carrum Techs., LLC, No.
 IPR2019-00481, 2020 WL 4004893 (P.T.A.B. July 15,
 2020). For the reasons explained below, we reverse.
                       I. BACKGROUND
      The ’416 patent is entitled “Automatic Lateral Acceler-
 ation Limiting and Non Threat Target Rejection.” ’416 pa-
 tent, at [54]. It relates to an adaptive cruise control system
 that (1) reduces vehicle speed in a turn according to the ve-
 hicle’s position within the turn and (2) ignores objects de-
 tected during the turn that are not in the vehicle’s path. 1
 Id. at [57]. The specification explains that these two fea-
 tures address problems with prior art adaptive cruise con-
 trol systems. Id. at col. 1, l. 64–col. 2, l. 47. Specifically,
 prior art systems maintain their set speed when the vehicle
 is in a turn, causing excessive lateral acceleration—i.e., the
 feeling of being jerked to the outside edge of a car as it is
 turning—and possible loss of control of the vehicle. See id.
 When the vehicle is in a turn, these prior art systems also


      1  Basic cruise control systems permit a driver of a
 vehicle to maintain the vehicle’s speed until the driver ap-
 plies the brakes or turns off the system. ’416 patent, col. 1,
 ll. 18–22. Adaptive cruise control systems incorporate ob-
 ject sensing technology to detect other vehicles and to ad-
 just vehicle speed accordingly. Id. at col. 1, ll. 23–33.
Case: 20-2204      Document: 40      Page: 3     Filed: 08/13/2021




 CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC           3



 respond to objects—e.g., a traffic light, stopped vehicle, or
 person—outside of the vehicle’s path, causing unnecessary
 braking or speed reduction. Id.
      The specification describes a relationship between lat-
 eral acceleration, a vehicle’s speed, and the vehicle’s posi-
 tion in a turn. The specification also breaks the curve of a
 turn into three sections: the entry, middle, and exit sec-
 tions. Id. at col. 5, ll. 33–40. In the entry section, a vehi-
 cle’s lateral acceleration begins at zero Gs and increases at
 a steady rate. 2 Id. at col. 5, ll. 47–49. In the middle section,
 the lateral acceleration increases less over time and
 reaches its maximum. Id. at col. 5, ll. 49–53. And in the
 exit section, the lateral acceleration becomes constant be-
 fore decreasing back to zero as the vehicle completes the
 turn. Id. at col. 5, ll. 53–55.
     Based on these known characteristics, the microproces-
 sor-based controller of the ’416 patent’s adaptive cruise
 control system can predict not only whether a vehicle is in
 a turn but also “the position in which [the vehicle] is located
 in the turn, e.g., in the entry of a turn, in the middle of a
 turn, or in the exit of a turn.” Id. at col. 5, ll. 41–45; see
 also id. at col. 5, ll. 56–67; id. at col. 6, ll. 16–24. Once the
 controller determines (a) that the vehicle is in a turn and
 (b) where in the turn the vehicle is positioned, it instructs
 the braking system of the vehicle to reduce preemptively
 the vehicle’s speed. Id. at col. 6, ll. 24–27. Preemptively
 doing so reduces the vehicle’s lateral acceleration to a pre-
 determined maximum limit according to the vehicle’s posi-
 tion in the turn. Id. at col. 6, ll. 27–29.
     To ignore detected objects outside a vehicle’s path, the
 ’416 patent’s system uses the vehicle’s lateral acceleration,



     2 A vehicle experiences a lateral acceleration of zero
 Gs when it travels, for example, in its lane on a straight
 highway.
Case: 20-2204     Document: 40     Page: 4    Filed: 08/13/2021




 4        CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC



 speed, and other data to estimate a path in the vehicle’s
 turn. Id. at col. 6, ll. 44–47. The system then marks the
 path’s boundaries and does not brake or reduce speed when
 a detected object is outside the path’s boundaries. See id.
 at col. 6, ll. 47–61.
     There are two claims at issue on appeal. Independent
 claim 10 of the ’416 patent recites:
     A system for use in controlling a vehicle at a vehicle
     speed, said system including:
     an adaptive cruise control system;
     a controller in communication with said adaptive
     cruise control system and capable of determin-
     ing when the vehicle is in a turn, said control-
     ler operative to reduce the vehicle speed
     according to a vehicle position in the turn;
     at least one lateral acceleration sensor for generat-
     ing a signal corresponding to a vehicle lateral ac-
     celeration, said lateral acceleration sensor in
     electrical communication with said controller and
     operative to detect a change in the vehicle lateral
     acceleration;
     at least one object detection sensor for detecting an
     object in a vehicle path of the vehicle during the
     turn, said object detection sensor in electrical com-
     munication with said controller, wherein said con-
     troller includes control logic operative to determine
     whether the object is in the vehicle path during the
     turn and ignoring the object for braking purposes
     when the object is not determined to be in the vehi-
     cle path.
 Id. at col. 8, l. 63–col. 9, l. 15 (emphases added). Claim 11
 depends from claim 10 and recites additional limitations
 not at issue on appeal. As the parties do, we refer to the
 controller’s claimed capability to determine when the
Case: 20-2204     Document: 40      Page: 5     Filed: 08/13/2021




 CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC          5



 vehicle is in a turn and its claimed operativity to reduce the
 vehicle speed according to a vehicle position in the turn,
 emphasized above, as the controller limitation.
      Independent claim 1 is not at issue on appeal, but the
 parties rely on it in their arguments on appeal. It recites
 “[a] method of controlling a vehicle having an adaptive
 cruise control system” comprising “determining when the
 vehicle is in a turn,” “determining a vehicle path during the
 turn,” “detecting an object,” “determining whether the ob-
 ject is in the vehicle path during the turn,” and reducing
 vehicle speed only if the object is in the vehicle path. See
 id. at col. 8, ll. 7–19.
      Only one prior art reference is relevant to this appeal:
 U.S. Patent No. 5,508,929 (“Harada”). Harada describes a
 vehicle control apparatus that controls a vehicle’s running
 conditions so that the vehicle reaches the position intended
 by its driver. J.A. 546 (col. 1, ll. 59–62). Specifically,
 Harada’s electronic control unit (“ECU”) determines the ve-
 hicle’s intended position based on either the angle of the
 vehicle’s steering wheel or front wheels. Id. (col. 2,
 ll. 16–26, 55–58). Harada’s ECU also determines the posi-
 tion that the vehicle is estimated to reach based on the run-
 ning state of the vehicle. Id. (col 2, ll. 26–31). If there is a
 difference between the intended and estimated positions—
 e.g., the vehicle is slipping in the lateral direction because
 of an external disturbance like a sudden side wind or an
 abrupt change of the friction coefficient of the road—
 Harada’s ECU controls a rear-wheel steering actuator or a
 vehicle-speed changing actuator to reduce the difference to
 zero. J.A. 546, 548 (col. 2, ll. 44–53; col. 5, ll. 53–58). In
 this way, Harada enables a driver to more accurately run
 the vehicle as intended. J.A. 546 (col. 2, ll. 41–44).
     According to Harada, its ECU responds in one of three
 ways based on (a) the magnitude of the difference between
 the intended lateral displacement, y1, and the estimated
 lateral displacement, y2, and (b) the signs of the lateral
Case: 20-2204     Document: 40      Page: 6     Filed: 08/13/2021




 6         CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC



 displacements. If the difference is less than a predeter-
 mined reference value, like the width of a traffic lane, the
 ECU takes no action. J.A. 549–50 (col. 8, l. 58–col. 9, l. 2).
 This is because a driver may find vehicle condition control
 in these scenarios to be excessive. J.A. 547 (col. 3, ll. 8–11).
 If the difference is larger than the reference value and the
 signs of the lateral displacements are the same, the ECU
 controls the rear wheels of the vehicle. J.A. 550 (col. 9,
 ll. 3–29). Only if the difference is larger than the reference
 value and the signs of the lateral displacements are differ-
 ent from each other does Harada’s ECU lower vehicle
 speed. Id. (col. 9, ll. 41–51). Harada’s ECU lowers vehicle
 speed in these scenarios to improve driving safety because
 it estimates the running state of the vehicle to be unstable.
 Id. An example scenario includes when “the vehicle is run-
 ning in a direction opposite to a direction in which the
 steering wheel is operated or rotated by the driver, for ex-
 ample, on a snowy or icy road surface.” J.A. 551 (col. 11,
 ll. 42–48).
      Unified Patents, LLC (“Unified”) petitioned for inter
 partes review of the ’416 patent, and the Board instituted
 review. In its final written decision, the Board first re-
 jected Carrum’s proposed construction that the controller
 limitation requires a controller that detects when a vehicle
 is in a turn. Unified, 2020 WL 4004893, at *5. The Board
 explained that Carrum’s argument conflated “determin-
 ing” when a vehicle is in a turn, as claimed, with “detect-
 ing” when the vehicle is in a turn. Id. The Board held that
 “determining” was broader than “detecting.” See id.
     The Board then held that claims 10 and 11 were obvi-
 ous over the combination of Harada and two other prior art
 references. Id. at *28. The Board relied on Harada to dis-
 close the controller limitation. Id. at *13–17. The Board
 rejected Carrum’s argument that Harada does not disclose
 determining a vehicle position in a turn or reducing vehicle
 speed on that basis. Id. at *14–16. The Board explained
 that Carrum misrepresented the controller limitation,
Case: 20-2204    Document: 40      Page: 7    Filed: 08/13/2021




 CARRUM TECHNOLOGIES, LLC   v. UNIFIED PATENTS, LLC         7



 which does not require determining a vehicle position in a
 turn. Id. at *16. The Board further explained that
 Harada’s system detects when a vehicle is in a turn and
 that Harada discloses reducing vehicle speed. Id. The
 Board finally found that Harada suggests only a preferred
 alternative but does not criticize, discredit, or otherwise
 discourage reducing vehicle speed according to a vehicle po-
 sition in the turn. Id. at *17.
     Carrum timely appealed to this court. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                       II. DISCUSSION
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. Arendi S.A.R.L.
 v. Apple Inc., 832 F.3d 1355, 1360 (Fed. Cir. 2016). Sub-
 stantial evidence is such relevant evidence as a reasonable
 mind might accept as adequate to support a conclusion. Id.
     Claim construction is a question of law with underlying
 questions of fact. Wasica Fin. GmbH v. Cont’l Auto. Sys.,
 Inc., 853 F.3d 1272, 1278 (Fed. Cir. 2017). Where the in-
 trinsic record fully governs the proper construction of a
 term, we review the Board’s claim construction de novo. Id.
      Obviousness is a question of law based on underlying
 factual findings. Donner Tech., LLC v. Pro Stage Gear,
 LLC, 979 F.3d 1353, 1359 (Fed. Cir. 2020). These factual
 inquiries include the scope and content of the prior art, the
 differences between the prior art and the claims at issue,
 and the level of ordinary skill in the pertinent art. Id.
     On appeal, Carrum argues that the Board disregarded
 the claim element of reducing vehicle speed “according to a
 vehicle position in the turn.” Relatedly, Carrum contends
 that substantial evidence does not support the Board’s
Case: 20-2204     Document: 40     Page: 8    Filed: 08/13/2021




 8        CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC



 obviousness findings because Harada does not disclose this
 claim element. We agree on both points. 3
             A. “A Vehicle Position in the Turn”
     The controller limitation of claim 10 of the ’416 patent
 requires the controller be “operative to reduce the vehicle
 speed according to a vehicle position in the turn.” ’416 pa-
 tent, col. 9, ll. 1–2. The intrinsic evidence makes clear that
 the plain and ordinary meaning of “a vehicle position in the
 turn” is the position of the vehicle along the curve of the
 turn (and not the position of a vehicle that is turning).
     For petitions filed on or after November 13, 2018, like
 Unified’s here, the Board applies the claim construction
 standard articulated in Phillips v. AWH Corp., 415 F.3d
 1303 (Fed. Cir. 2005) (en banc). See Changes to the Claim
 Construction Standard for Interpreting Claims in Trial
 Proceedings Before the Patent Trial and Appeal Board,
 83 Fed. Reg. 51,340, 51,340–41 (Oct. 11, 2018). Under the
 Phillips standard, claim terms are generally given their or-
 dinary and customary meaning as understood by a skilled
 artisan when read in the context of the specification and
 prosecution history. See Phillips, 415 F.3d at 1313–14.
     The specification is consistent in its disclosure of an
 adaptive cruise control system that reduces a vehicle’s
 speed in a turn based on where the vehicle is along the
 curve of the turn. The abstract states that the claimed sys-
 tem and method enable a vehicle with an adaptive cruise
 control “to reduce its speed in a turn according to the




     3   Because Harada does not teach reducing vehicle
 speed according to a vehicle position in the turn, when
 properly construed, we do not need to reach Carrum’s other
 claim construction argument that the controller limitation
 requires determining a vehicle position in the turn.
Case: 20-2204     Document: 40      Page: 9     Filed: 08/13/2021




 CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC          9



 vehicle’s position within the turn.” 4 ’416 patent, at [57].
 The specification expounds this feature, which purports to
 address the problem of excessive lateral acceleration in
 prior art adaptive cruise control systems that maintained
 their set speed while turning. See ’416 patent, col. 2,
 ll. 36–40. The specification describes embodiments of the
 claimed system and method, which can use known charac-
 teristics of a vehicle’s lateral acceleration in a curve “to de-
 termine the position in which [the vehicle] is located in the
 turn, e.g., in the entry of a turn, in the middle of a turn, or
 in the exit of a turn.” Id. at col. 5, ll. 41–45; accord id. at
 col. 6, ll. 17–29 (describing a preemptive reduction in speed
 after determining a vehicle’s position in the turn by recog-
 nizing “patterns exhibited in lateral acceleration data
 when a vehicle is in the entry of a turn, in the middle of a
 turn, or exiting a turn”). Indeed, the patent explains in de-
 tail the relationship between a vehicle’s lateral accelera-
 tion and the vehicle’s position along a curve. 5 Id. at col. 5,
 ll. 46–64.
     Given this intrinsic evidence, we conclude that “a vehi-
 cle position in the turn” refers to the position of a vehicle
 along the curve of the turn. We are unpersuaded by Uni-
 fied’s arguments to the contrary.




     4   “[I]n determining the scope of a claim, the abstract
 of a patent is a potentially useful source of intrinsic evi-
 dence as to the meaning of a disputed claim term.” Tate
 Access Floors, Inc. v. Maxcess Techs., Inc., 222 F.3d 958,
 965 n.2 (Fed. Cir. 2000).
      5  We reject Unified’s contention that Carrum’s reli-
 ance on the “e.g.” portion of the specification constitutes an
 improper attempt to import a limitation of only those three
 positions into the claim. The Latin abbreviations “e.g.” and
 “i.e.” have very different meanings and should not be
 equated when construing claims.
Case: 20-2204     Document: 40       Page: 10     Filed: 08/13/2021




 10        CARRUM TECHNOLOGIES, LLC      v. UNIFIED PATENTS, LLC



      First, Unified argues that Carrum forfeited and waived
 its right to seek a construction of “a vehicle position in the
 turn.” According to Unified, Carrum forfeited its new pro-
 posed construction on appeal because it presented a differ-
 ent construction—that “determining when the vehicle is in
 a turn” requires detecting—to the Board. Unified also ar-
 gues that Carrum waived its new proposed construction on
 appeal because Carrum purportedly stated in its sur-reply
 to the Board that the controller limitation required no fur-
 ther construction.
     Under the doctrine of forfeiture, we generally do not
 consider arguments that a party failed to present to the
 Board. See In re Watts, 354 F.3d 1362, 1367–68 (Fed. Cir.
 2004); In re Google Tech. Holdings LLC, 980 F.3d 858, 862
 (Fed. Cir. 2020) (“[F]orfeiture is the failure to make the
 timely assertion of a right.” (quoting United States v.
 Olano, 507 U.S. 725, 733 (1993)). Waiver is the intentional
 relinquishment or abandonment of a known right. In re
 Google Tech., 980 F.3d at 862.
     We conclude that Carrum did not forfeit or waive its
 arguments on the proper construction of “a vehicle position
 in the turn.” Unified wrongly compares Carrum’s present
 arguments on “a vehicle position in the turn” to the dispute
 over the construction of “determining when the vehicle is
 in a turn” that is not on appeal. Carrum raised its present
 arguments in connection with the obviousness section of its
 Patent Owner Response. J.A. 1011, 1014–16. For example,
 Carrum argues that a skilled artisan would understand
 Harada to compare intended and estimated lateral dis-
 placements at a single point in time during a turn, “without
 regard to the vehicle’s position (i.e., entry, vertex, or exit)
 within the turn.” J.A. 1016. In its Reply, Unified charac-
 terized this argument as “attempt[ing] to implicitly con-
 strue ‘position’ as limited to a turn’s ‘entry, vertex, or exit.’”
 J.A. 1141 (quoting J.A. 1016). Unified argued that claim
 10 of the ’416 patent “is not so narrow and only requires
 determining when the vehicle is in a turn and reducing a
Case: 20-2204    Document: 40     Page: 11    Filed: 08/13/2021




 CARRUM TECHNOLOGIES, LLC   v. UNIFIED PATENTS, LLC        11



 vehicle speed.” Id. The Board agreed with Unified, finding
 that “Harada discloses reducing vehicle speed” and does
 not preclude “reducing vehicle speed during a turn.” Uni-
 fied, 2020 WL 4004893, at *16. In sum, Carrum presented
 its arguments about the proper construction of “a vehicle
 position in the turn,” Unified availed itself of the oppor-
 tunity to respond to those arguments, and the Board
 agreed with Unified. In doing so, the Board implicitly
 adopted a construction of the phrase at issue that is incon-
 sistent with the phrase’s plain and ordinary meaning when
 read in light of the specification.
     Carrum’s sur-reply to the Board is not a waiver of its
 arguments on the construction of “a vehicle position in the
 turn.” Unified reads Carrum’s sur-reply too broadly. Car-
 rum stated only that there was no need for further con-
 struction of “a controller . . . capable of determining when
 the vehicle is in a turn” after (a) Unified admitted that the
 controller must “have knowledge that the vehicle is turn-
 ing” and (b) Unified’s expert admitted that claim 10 of the
 ’416 patent requires determining when the vehicle is in a
 turn and operativity to reduce vehicle speed according to
 the vehicle’s position in the turn. J.A. 1288–89. Carrum’s
 statement did not extend to its present arguments on the
 construction of “a vehicle position in the turn.”
      Second, Unified argues that the plain meaning of “a ve-
 hicle position in the turn” includes “whether a vehicle is in
 an intended position or not in the turn or a particular loca-
 tion on the path or curve such as the curve’s entry or exit.”
 Appellee’s Br. 29. According to Unified, claim 10’s recita-
 tion of “a vehicle path” demonstrates that Carrum knew
 how to “be specific about the particular path the vehicle is
 traveling while turning.” Id. at 30. Unified adds that claim
 1 of the ’416 patent confirms Carrum knew how to refer to
 the vehicle’s path while turning because the claim recites
 “determining a vehicle path during the turn,” “determining
 whether the object is in the vehicle path during the turn,”
 “if the object is determined to be in the vehicle path during
Case: 20-2204    Document: 40      Page: 12    Filed: 08/13/2021




 12       CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC



 the turn,” and “if the object is determined not to be in the
 vehicle path during the turn.” Id.
     Unified’s broad reading of the claim phrase is unteth-
 ered to the specification. As noted, the specification—from
 the abstract through the description of the invention—uni-
 formly discusses reducing vehicle speed based on the posi-
 tion of the vehicle along the curve of the turn. Unified’s
 reliance on the claims’ use of “a vehicle path” is misplaced.
 Both claim 10 and claim 1 recite “a vehicle path” in the con-
 text of solving a different problem with prior art adaptive
 cruise control systems—the unnecessary braking or speed
 reduction in response to objects outside of the vehicle’s turn
 path. See ’416 patent, col. 1, l. 6–col. 2, l. 47. The claimed
 features of determining a vehicle’s path and reducing speed
 if an object is in that path do not demand a different con-
 struction of the controller’s operativity to reduce vehicle
 speed according to a vehicle position in the turn.
      Finally, Unified argues that the ’416 patent’s disclo-
 sures are “mere examples” that are not sufficient to rede-
 fine the meaning of “position.” Appellee’s Br. 31. Unified
 correctly states our law—non-limiting examples are not
 sufficient to redefine a term to have anything other than
 its plain and ordinary meaning. See Ancora Techs., Inc. v.
 Apple, Inc., 744 F.3d 732, 735 (Fed. Cir. 2014). But we re-
 ject Unified’s premise that Carrum seeks to redefine the
 phrase at issue. Our construction is the phrase’s ordinary
 and customary meaning, as understood by a skilled artisan
 when read in the context of the specification. Phillips, 415
 F.3d at 1313. For these reasons, the Board erred in its im-
 plicit interpretation of “a vehicle position in the turn.”
                       B. Obviousness
     In view of the proper construction of “a vehicle position
 in the turn,” substantial evidence does not support the
 Board’s finding that Harada teaches the controller limita-
 tion. As noted, the controller limitation requires reducing
 vehicle speed according to the vehicle’s position in the turn,
Case: 20-2204     Document: 40      Page: 13    Filed: 08/13/2021




 CARRUM TECHNOLOGIES, LLC     v. UNIFIED PATENTS, LLC         13



 i.e., the position of the vehicle along the curve of the turn.
 Harada does not disclose this claim element.
      Harada teaches reducing vehicle speed based on the
 “difference between the intended and estimated target po-
 sitions.” J.A. 548 (col. 5, ll. 54–59). Specifically, if the in-
 tended and estimated lateral displacements of a vehicle
 have opposite signs and the magnitude of their difference
 exceeds a preset reference value, Harada’s ECU estimates
 that the running state of the vehicle is unstable and conse-
 quently reduces vehicle speed. J.A. 550 (col. 9, ll. 41–51).
 These preconditions for reducing vehicle speed may occur
 on a snowy or icy road surface, when “the vehicle is running
 in a direction opposite to a direction in which the steering
 wheel is operated or rotated by the driver.” J.A. 551 (col.
 11, ll. 42–48). These disclosures do not teach reducing ve-
 hicle speed based on where a vehicle is along the curve of a
 turn—e.g., the beginning, middle, or end of the turn or else-
 where along that curve.
      Unified’s expert testimony also does not provide the
 necessary support for the Board’s finding that Harada
 teaches reducing speed according to a vehicle’s position in
 a turn. Instead, Unified’s expert asserts, in conclusory
 fashion, that (a) Harada’s comparison of the intended tar-
 get position and the estimated target position is the
 claimed vehicle position in the turn and (b) Harada reduces
 vehicle speed based on this comparison. J.A. 718. This ex-
 pert opinion is also contrary to our construction of “a vehi-
 cle position in the turn” because a comparison of a vehicle’s
 intended position (where a driver wants the vehicle to be)
 and its estimated position (where the vehicle will be) is not
 the vehicle’s position in a turn (where along the curve the
 vehicle is).
     The Board erred by overlooking this shortcoming in
 Harada. Indeed, it found only that “Harada discloses re-
 ducing vehicle speed” and that Harada does not preclude
 reducing vehicle speed during a turn. Unified, 2020 WL
Case: 20-2204    Document: 40     Page: 14    Filed: 08/13/2021




 14       CARRUM TECHNOLOGIES, LLC    v. UNIFIED PATENTS, LLC



 4004893, at *16. Neither of these findings corresponds to
 the language of the controller limitation. Harada’s disclo-
 sure of a system that reduces vehicle speed fails to describe
 reducing vehicle speed according to a vehicle’s position in a
 turn, as claimed. And the fact that Harada teaches reduc-
 ing speed even during a turn does not mean that the refer-
 ence teaches reducing speed because of where the vehicle
 is along the curve.
     We are also unpersuaded by Unified’s additional argu-
 ments. First, Unified argues that Harada’s operation
 closely corresponds to Carrum’s interpretation of its claims
 in its district court infringement allegations. While it is
 axiomatic that claims are construed the same way for both
 invalidity and infringement, Amgen Inc. v. Hoechst Marion
 Roussel, Inc., 314 F.3d 1313, 1330 (Fed. Cir. 2003), a pa-
 tentee’s infringement contentions do not bind our construc-
 tion of claim terms. Second, Unified argues that Harada
 does not discourage reducing vehicle speed in a turn. This
 argument misapprehends the problem with Harada,
 namely, that the reference fails to teach reducing speed ac-
 cording to a vehicle’s position in a turn.
                      III. CONCLUSION
     Reversal is appropriate here because the only permis-
 sible factual finding is that Harada does not teach the con-
 troller limitation, as properly construed. See Corning v.
 Fast Felt Corp., 873 F.3d 896, 903 (Fed. Cir. 2017) (revers-
 ing where, “[b]ased on the record before us, there is only
 one permissible factual finding”). Further, while a paucity
 of analysis in the Board’s final written decision commonly
 results in another opportunity for the Board to explain its
 decision, we find that the Board’s lack of reasoning here on
 how Harada discloses the reduction of vehicle speed accord-
 ing to a vehicle’s position in the turn instead confirms
 Harada’s failure to disclose that element. For the reasons
 discussed above, we reverse.
                        REVERSED